ORDER DISMISSING APPEALS
It appearing that the District Court correctly determined that the Petitions for Removal in the captioned cases were not timely filed in accordance with Chapter 89 of Title 28, U.S.Code § 1446(b), to which § 211 of the Economic Stabilization Act of 1970, as amended, is expressly made subject; and that Chapter 89, 28 U.S.C. § 1447(d) proscribes review on appeal of the orders of the District Court remanding these cases to the State court. It is, therefore,
Ordered that these appeals are hereby dismissed.